This opinion is subject to administrative correction before final disposition.




                                  Before
                       MONAHAN, HOUTZ, and MYERS
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Alejandro Gomez
                      Private (E-1), U.S. Marine Corps
                                 Appellant

                                No. 202200089

                           _________________________

                            Decided: 12 August 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Glen R. Hines

 Sentence adjudged 4 February 2022 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for 11 months 1 and a bad-conduct discharge.

                                For Appellant:
                         Major Brian. L. Farrell, USMC




 1   Appellant was credited with serving 131 days of pre-trial confinement.
                  United States v. Gomez, NMCCA No. 202200089
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2